— In a matrimonial action, defendant wife appeals, as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Martin, J.), entered August 15, 1984, as discharged plaintiff from an order of commitment entered May 15,1984 (Rosenblatt, J.) and allowed plaintiff to purge himself of contempt by depositing in court a fine of $250 and an undertaking of $300.
Order affirmed, insofar as appealed from, without costs or disbursements.
The order appealed from is entirely consistent with the previous decisions and orders of Special Term, which allowed plaintiff to purge himself of contempt by the posting of an undertaking to secure his payment of the sums and performance of the acts called for in the prior orders. Nothing in the instant order should be construed so as to shield plaintiff from further orders of contempt, if he has not to date complied with his obligations. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.